PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Salwan, Angadbir Singh
Application No. 16/206,728
Filed: November 30, 2018
Attorney Docket No.: SalwanP2P-CA03
For: Physician to patient network system for real-time electronic communications & transfer of patient health information
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.102(c)(1), filed June 10, 2022, to make the above-identified application special based on applicant’s age, as set forth in MPEP § 708.02, Section II.  
The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section III: Applicant’s Health, must be accompanied by evidence showing such as a doctor’s certificate or other medical certificate that the state of health of the applicant is such that he or she might not be available to assist in the prosecution of the application if it were to run its normal course.  No fee is required.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at 571-272-3001.
All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Joy Dobbs/
Petitions Paralegal Specialist